— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent board of zoning appeals which, after a hearing, denied an application to amend a basement plan in connection with an existing two-family house so as to permit the maintenance of a full bathroom in the basement, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated August 19, 1975, which denied the petition and dismissed the proceeding. Judgment affirmed, without costs. The record of the hearing before the respondent board sustains its findings; the board was justified in its denial of petitioner’s application (see Matter of Midgett v Schermerhorn, 24 AD2d 572; Banos v Colborn, 35 AD2d 281). Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.